           Case 8:19-cv-01351-JVS-DFM Document 40 Filed 09/24/19 Page 1 of 3 Page ID #:1382



              1      COOLEY LLP
                     MICHAEL G. RHODES (116127)
              2      (rhodesmg@cooley.com)
                     WHITTY SOMVICHIAN (194463)
              3      (wsomvichian@cooley.com)
                     JOSEPH D. MORNIN (307766)
              4      (jmornin@cooley.com)
                     101 California Street, 5th Floor
              5      San Francisco, CA 94111-5800
                     Telephone: (415) 693-2000
              6      Facsimile: (415) 693-2222
              7      Attorneys for Defendants
              8      SONY CORPORATION OF AMERICA,
                     SONY PICTURES IMAGEWORKS INC.,
              9      and LARRY GRITZ
           10                              UNITED STATES DISTRICT COURT
           11                            CENTRAL DISTRICT OF CALIFORNIA
           12
           13        LOUIS A. COFFELT, JR.,             Case No. 8:19-cv-01351-JVS-DFM
           14                      Plaintiff,            DEFENDANTS SONY CORPORATION
                                                         OF AMERICA, SONY PICTURES
           15             v.                             IMAGEWORKS INC., AND LARRY
                                                         GRITZ’S OPPOSITION TO
           16        ANDREW ANAGNOST, PASCAL W.          PLAINTIFF’S MOTION FOR
                     DI FRONZO, AUTODESK, INC.,          EVIDENTIARY HEARING
           17        SONY PICTURES IMAGEWORKS
                     INC., SONY CORPORATION OF           Date: October 21, 2019
           18        AMERICA, and LARRY GRITZ,           Time: 1:30 p.m.
                                                         Courtroom: Santa Ana, 10C
           19                      Defendants.
                                                         Hon. James V. Selna
           20
           21
           22
           23
           24
           25
           26
           27
           28                                                      OPPOSITION TO PLAINTIFF’S MOTION
  COOLEY LLP                                                               FOR EVIDENTIARY HEARING
ATTO RNEY S AT LAW                                                           8:19-CV-01351-JVS-DFM
 SAN FRA NCI S CO
           Case 8:19-cv-01351-JVS-DFM Document 40 Filed 09/24/19 Page 2 of 3 Page ID #:1383



              1          I.   INTRODUCTION
              2               The Court should reject the unusual and unnecessary relief that plaintiff Coffelt
              3      seeks in his “Motion for Evidentiary Hearing 40 CFR § 78.14; and Request to Extend
              4      October 21, 2019 Hearing Date.” ECF No. 36. In his motion, Coffelt asks the Court
              5      to hold an evidentiary hearing on the admissibility of the exhibits to defendants’
              6      requests for judicial notice (submitted with their motions to dismiss). Id. at 4. But an
              7      evidentiary hearing on this issue would serve no purpose and would only burden the
              8      Court and the parties with unnecessary proceedings. Alternatively, plaintiff asks the
              9      Court to extend the briefing schedule on defendants’ motions to dismiss and continue
           10        the hearing date for the motions to dismiss. Id. But he offers no valid basis for why
           11        the briefing and hearing on defendants’ motions should not proceed as scheduled.
           12        Accordingly, the Sony defendants1 respectfully request that the Court deny Coffelt’s
           13        motion in its entirety.
           14        II.      ARGUMENT
           15                 There is simply no basis for Coffelt’s request for an evidentiary hearing. Coffelt
           16        states that the defendants’ requests for judicial notice “have caused both confusion and
           17        prejudice to Coffelt.” Id. at 2. He therefore “believes an Evidentiary Hearing is an
           18        appropriate resolution to these issues of confusion and prejudice.” Id.
           19                 Coffelt is wrong. There is no reason to burden the Court and the parties with an
           20        evidentiary hearing based on vague and conclusory claims of “confusion” and
           21        “prejudice”—particularly after Coffelt failed to appear at a previous hearing.2 If
           22        Coffelt believes that the defendants’ requests for judicial notice are somehow
           23
           24
                     1
                      The Sony defendants are Sony Corporation of America, Sony Pictures Imageworks
           25        Inc., and Larry Gritz.
           26        2
                       The Court held a scheduling conference in this case on September 23, 2019. Coffelt
                     did not appear. The Court subsequently set a hearing for an order to show cause “why
           27        sanctions should not be imposed against the plaintiff and/or the complaint stricken and
                     the case dismissed for plaintiff’s failure to appear this date and failure to prosecute.”
           28        ECF No. 38.
  COOLEY LLP
                                                                                OPPOSITION TO PLAINTIFF’S MOTION
ATTO RNEY S AT LAW                                                1                     FOR EVIDENTIARY HEARING
 SAN FRA NCI S CO
                                                                                          8:19-CV-01351-JVS-DFM
          Case 8:19-cv-01351-JVS-DFM Document 40 Filed 09/24/19 Page 3 of 3 Page ID #:1384



             1       inaccurate or inappropriate, he is free to voice his concerns in his opposition brief.
             2       Requests for judicial notice are routinely resolved on the pleadings, and the Court can
             3       make any necessary determination on whether the submitted materials are appropriate
             4       for judicial notice without an evidentiary hearing. See, e.g., Universal Elecs. Inc. v.
             5       Roku, Inc., No. SACV181580JVSADSX, 2019 WL 1877616, at *1 n.1 (C.D. Cal.
             6       Mar. 5, 2019) (Selna, J.) (resolving a dispute about a defendant’s request for judicial
             7       notice without conducting a separate evidentiary hearing).
             8               Likewise, there is no basis for Coffelt’s request to extend the briefing schedule
             9       or continue the hearing date with respect to the defendants’ motions to dismiss. He
          10         has a full and fair opportunity to respond to those motions, and his conclusory claim
          11         of confusion does not warrant departing from the normal scheduling for briefing and
          12         hearing motions with this Court.
          13         III.    CONCLUSION
          14                 The Sony defendants respectfully ask the Court to deny Coffelt’s motion in its
          15         entirety.
          16
          17         Dated: September 24, 2019                 COOLEY LLP
          18
          19                                                   /s/ Whitty Somvichian
                                                               Whitty Somvichian (194463)
          20
                                                               Attorneys for Defendants
          21
                                                               SONY CORPORATION OF AMERICA,
          22                                                   SONY PICTURES IMAGEWORKS INC.,
                                                               and LARRY GRITZ
          23
          24         211793658

          25
          26
          27
          28
                                                                                OPPOSITION TO PLAINTIFF’S MOTION
  COOLEY LLP                                                     2                      FOR EVIDENTIARY HEARING
ATTO RNEY S AT LAW                                                                        8:19-CV-01351-JVS-DFM
 SAN FRA NCI S CO
